Citation Nr: 9902555	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-50 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had active service from December 28, 1973, to 
February 15, 1974.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a decision of September 1996 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  The Board remanded the case for additional 
development of evidence in June 1997.  The case has now been 
returned to the Board for further appellate review.



CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the RO made a mistake by denying 
his claim for service connection for an acquired psychiatric 
disorder.  He asserts that he developed a psychiatric 
disorder in service as a result of the yelling and stress 
during basic training.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for an acquired psychiatric disorder is not well-
grounded.


FINDING OF FACT

The appellant has not presented any competent evidence 
linking any currently diagnosed psychiatric disorder to his 
period of service.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107].  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Congenital or 
developmental defects, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
applicable legislation pertaining to disability compensation.  
See 38 C.F.R. § 3.303(c) (1998).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

In reviewing the appellants service medical records, the 
Board notes that the records do not demonstrate that the 
appellant developed an acquired psychiatric  disorder for 
which compensation may be paid, but instead the records show 
only that he was found to have a personality disorder.  A 
medical report dated in January 1974 from the director of the 
neuropsychiatric unit at a Naval Hospital shows that the 
appellant was found to be unsuitable for service due to a 
character and behavior disorder.  During basic training he 
had shown extremely poor adaptation and had become withdrawn, 
tremulous and tearful.  He had experienced frequent insomnia 
and an inability to concentrate.  He had ideated suicide and 
had attempted to leave on unauthorized absence.  He was 
referred for neuropsychiatric evaluation after being in 
service one month with complaints of being nervous all of the 
time and of not being able to take the loud yelling and close 
quarters.  During a psychiatric interview, the appellant 
reportedly displayed immature and inadequate personality 
characteristics.  The psychiatric examiner recommended that 
the appellant be discharged from service on the basis of the 
character and behavior disorder.  Significantly, it was 
specifically stated that he had no mental or physical 
condition which would warrant discharge.  Thus, the service 
medical records do not demonstrate that an acquired 
psychiatric disorder was present during service.

The Board notes that the appellant has presented evidence 
demonstrating that he has recently been diagnosed as having 
an acquired psychiatric disorder.  For example, a VA medical 
treatment record dated in July 1996 shows that the diagnostic 
impression included depression.  Similarly, another VA 
medical record which is undated reflects a diagnosis of 
dysthymia.  

Significantly, however, the appellant has not presented any 
medical opinion which relates the currently diagnosed 
dysthymia to service.  The Board notes that none of the 
recent VA medical treatment records contain any indication 
that the currently diagnosed psychiatric disorder is related 
to service.  Although the appellant has presented his own 
opinion that his current dysthymia is related to service, the 
Court has held that lay persons, such as the appellant, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In summary, the appellant has not presented any competent 
evidence linking any currently diagnosed psychiatric disorder 
to his period of service.  In light of the foregoing, the 
Board finds that the appellant has failed to meet his initial 
burden of submitting evidence of a well-grounded claim for 
the benefit sought.  As such, the VA is under no duty to 
assist the appellant in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Furthermore, the Board is aware of no circumstances 
in this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well ground the appellants claim.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  Further, 
the Board views its discussion as sufficient to inform the 
appellant of the evidence which he must present in order to 
make his claim well grounded, and the reasons why his current 
claim is inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
